Citation Nr: 0935137	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there is a valid debt of $222,318 resulting from the 
overpayment of compensation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to April 
1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2007 decision by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
announcing its intention to recover an overpayment of 
compensation.  The Veteran is contesting the validity of the 
debt - which, according to the November 2007 statement of 
the case (SOC), amounts to $222,318.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In a February 2006 rating decision, the Veteran was 
determined to be entitled to a higher "R-2" level of 
special monthly compensation (SMC) based on his need for aid 
and attendance (A&A) and a higher level of care.  He was 
informed, however, that his increased compensation was being 
discontinued since he was hospitalized at VA expense in the 
nursing home unit at the Tampa VA Medical Center (VAMC), but 
due to a VA administrative oversight, increased benefits were 
still paid to him creating the debt in question.

2.  After notifying the Veteran of this proposed action in 
January 2007, in June 2007 the RO reduced his SMC benefits to 
recover an overpayment of $222,318.

3.  Having been notified that increased aid and attendance 
would not be paid as a result of his hospitalization at 
government expense, the Veteran bears some responsibility in 
the creation of this overpayment at issue.

4.  Recovery of this overpayment would not deprive him of the 
ability to provide for life's basic necessities and failure 
to repay this debt would result in his unjust enrichment.


CONCLUSION OF LAW

There is a valid debt in the amount of $222,318 resulting 
from the overpayment of SMC; recovery of this debt would not 
be against equity and good conscience.  38 U.S.C.A. §§ 
5107(a), 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims 
(Court) has determined that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5103, 5103A, etc., do not 
apply to waiver claims.  Lueras v. Principi, 18 Vet. App. 435 
(2004); see also Reyes v. Nicholson, 21 Vet. App. 370 (2007), 
citing Barger v. Principi, 16 Vet. App. 132 (2002).

The Validity of the Debt and Whether the Veteran is Entitled 
to a Waiver of the Overpayment

As a preliminary matter, the Board sees that initially there 
were two overpayments to which the Veteran objected.  An 
overpayment in the amount of $222,318 resulted from an 
inaccurate payment of aid and attendance benefits and is the 
subject of this appeal.  A second overpayment, in the amount 
of $96,358, was created in August 2005 when it was discovered 
the Veteran's disability compensation had not been adjusted 
to account for his hospitalization at government expense.  
That overpayment was waived in a June 2007 administrative 
decision and is no longer at issue, including in this appeal.

The Veteran sustained shell fragment wounds in 1944 during 
World War II, resulting in paraplegia.  Effective from the 
day following his discharge from the military, he was granted 
a 100 percent rating and SMC on account of the paraplegia, as 
he had lost use of both legs and bladder and sphincter 
control.  Effective from October 1958, he was granted an aid 
and attendance allowance pursuant to 38 U.S.C.A. § 
1114(r)(1).

The record reflects that the Veteran was cared for primarily 
by his wife until October 1994, when he began receiving in-
home care.  He was hospitalized several times at VA expense 
from October 1994 to December 1999, when he was admitted to a 
VA nursing home facility as a permanent resident.  

In October 2005, the Veteran filed a claim for an increased 
aid and attendance rate pursuant to 38 U.S.C.A. § 1114(r)(2).  
And in a February 2006 rating decision, the RO granted his 
claim for increased aid and attendance at the R2 rate, 
retroactively effective from December 8, 1999.  The last 
paragraph of the decision indicates:  "Please note, 
compensation for a higher level of care under special monthly 
compensation for aid and attendance is discontinued when 
hospitalized at [government] expense ... The nursing home unit 
at the Tampa VAMC is considered hospital care at government 
expense."  Nevertheless, according to the record, the 
Veteran was paid retroactive benefits in the amount of 
$72,433 and received additional aid and attendance benefits 
at the R2 level.

In January 2007, after the error was discovered, a notice of 
a proposed reduction in benefits was sent to the Veteran.  
According to the notice, an overpayment had been created when 
he received increased aid and attendance pursuant to 38 
U.S.C.A. § 1114(r)(2), as the payments provided to him did 
not account for the fact that he had been hospitalized at VA 
expense since December 1999.  He filed a 
notice of disagreement (NOD), stating the overpayment had 
been caused by administrative error and, further, that VA had 
constructive notice of his hospitalization at VA expense 
under Bell v. Derwinski, 2 Vet. App. 611 (1992).



In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the Court 
held that, before a claim for waiver of an overpayment may be 
properly adjudicated, there is the preliminary matter of 
whether the overpayment was properly created if the claimant 
asserts the invalidity of the debt.  VA's General Counsel has 
reinforced this obligation by holding, where the validity of 
a debt is challenged, that issue must be developed before the 
issue of entitlement to waiver of the debt can be considered.  
VAOGCPREC 6-98 (April 24, 1998); 63 Fed. Reg. 31264 (1998).

As mentioned, the Veteran is receiving SMC pursuant to 38 
U.S.C.A. § 1114(r)(2) due to the need for a higher level of 
aid and attendance and higher level of care.  When a Veteran 
who is receiving these benefits is hospitalized at government 
expense, additional aid and attendance allowance authorized 
by 38 U.S.C.A. § 1114(r)(2) will be discontinued effective 
the last day of the month following the month in which the 
Veteran was admitted for hospitalization.  
38 U.S.C.A. § 5503(e); 38 C.F.R. § 3.552(b)(2).  Here, it is 
undisputed the Veteran was hospitalized at VA expense at the 
relevant time in question, in December 1999.  Consequently, 
his 38 U.S.C.A. § 1114(r)(2) benefits were properly 
discontinued.  He was not entitled to the amount of SMC that 
he received at this higher level after December 1999 because 
of the express statutory prohibition.  Thus, the Board finds 
that the overpayment in question was properly created; that 
is to say, there is a valid debt.  38 C.F.R. § 1.911(c); 
Smith v. Derwinski, 1 Vet. App. 267 (1991).

The Veteran has argued that the overpayment was the result of 
administrative error.  If the debt was solely the result of 
administrative error, the effective date of the reduction of 
benefits would be the date of the last payment based on this 
error; consequently, there would be no overpayment charged to 
him for the portion of the overpayment attributable to the 
administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b); see also Erickson v. West, 13 Vet. App. 495, 499 
(2000).  However, where an erroneous award is based on an act 
of commission or omission by a payee or with the payee's 
knowledge, the effective date of the discontinuance of the 
erroneous payment is the date the award became erroneous, but 
not earlier than the date entitlement ceased.  Jordan v. 
Brown, 10 Vet. App. 171, 174 (1997).  


Thus, a finding of administrative error requires not only 
error on the part of VA, but that the beneficiary is unaware 
that the payments were erroneous.  38 U.S.C.A. § 5112 (b)(2); 
38 C.F.R. § 3.500(b). 

In this case, the Veteran was advised in the February 2006 
rating decision that, although entitlement to increased aid 
and attendance compensation had been granted, those benefits 
would be discontinued based upon his hospitalization at 
VA expense.  Although VA committed administrative error in 
paying him at the higher R2 rate after that decision, in 
spite of his hospitalization at VA expense, he was clearly on 
notice that these payments were erroneous.  Thus, the Board 
finds that the effective date of the reduction of benefits is 
the date the award became erroneous.  

The Board must next consider whether the Veteran is entitled 
to waiver of recovery of the overpayment in the amount of 
$222,318.  Pursuant to 38 U.S.C.A. § 5302(c), a finding of 
fraud, misrepresentation or bad faith precludes consideration 
of a waiver of recovery of the overpayment.  See also Ridings 
v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must 
independently address the matter of bad faith before 
addressing whether waiver would be appropriate).  Here, 
though, review of the file discloses no allegations or 
showing of fraud, misrepresentation, or bad faith in the 
creation of this debt.  Given the several payments the 
Veteran had received dating back to the end of his military 
service and the amount of them, in light of the severity of 
his injuries, it is reasonable to assume the erroneous 
payments were merely overlooked by him and his financial 
assistant.  Consequently, the next question in deciding this 
appeal is whether recovery of the overpayment of $222,318 is 
warranted on the basis of equity and good conscience.   
 



The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following factors, which are not intended to be all 
inclusive:
 
1.  Fault of the debtor.  Whether the actions of 
the debtor contributed to the creation of the debt.
 
2.  Balancing of faults.  Weighing of the fault of 
the debtor against that of VA.
 
3.  Undue hardship.  Whether collection would 
deprive the debtor or family of basic necessities.
 
4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which benefits were intended.
 
5.  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the 
debtor.

6. Changing position to one's detriment. Whether 
reliance on VA benefits resulted in relinquishment 
of a valuable right or the incurrence of a legal 
obligation.

38 C.F.R. § 1.965(a)



As has been previously discussed, the Veteran was on notice 
that increased aid and attendance benefits would be 
discontinued based on his hospitalization at government 
expense.  Upon review of the record, however, VA's fault in 
this matter weighs more heavily in the creation of this 
overpayment.  VA was on notice that he was hospitalized at VA 
expense, yet, because of administrative error, continued to 
compensate him at a rate to which he was not entitled.  VA 
bears the greater responsibility for failing to follow its 
own regulations and for failing to take steps to prevent an 
overpayment that it knew would occur if aid and attendance 
payments were not discontinued.  

Despite the fact that the balancing of faults weighs in the 
Veteran's favor, the Board finds that the remaining 
considerations favor VA.  No evidence has been presented 
suggesting that requiring the Veteran to reimburse VA for the 
overpayment will deprive him and his family of basic 
necessities.  He has a spouse, but no dependent children.  He 
is hospitalized at government expense and, even after the 
reduction in benefits, will still receive approximately 
$4,400 per month.  

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  The Veteran is entitled to receive 
aid and attendance benefits - indeed, at the higher R2 rate, 
because of the extent of his injuries in service and 
resulting need for a higher level of care.  Thus, recovery 
would defeat the purpose of this benefit to some extent.  But 
even though he is not entitled to compensation at the R2 
rate, he continues to receive other aid and attendance 
benefits and is still entitled to his disability compensation 
at the 100 percent rate.  Those benefits, and they too are 
substantial in their own right, have not changed or been 
eliminated or altered.

The Board also finds that failure to make restitution would 
result in unfair gain to the Veteran because he received 
additional monetary benefits to which he was not entitled due 
to his hospitalization at government expense.



The Veteran has not argued, and the record does not otherwise 
reflect, that recovery of the debt will result in financial 
hardship.  The Board realizes that repayment of this debt, 
especially given the relatively large amount of it, will 
invariably require some sacrifice on the Veteran's part and 
those charged with his daily care.  However, VA is known for 
allowing accommodations to make repayment, such as in monthly 
installments rather than in a lump sum to lessen this 
financial burden.  And absent a showing that the Veteran's 
ability to provide for life's basic necessities will be 
endangered, the Board may not in turn conclude that financial 
hardship will result.  

In sum, it appears that only one of the elements to be 
considered in determining whether recovery of the overpayment 
would be against "equity and good conscience" supports the 
Veteran's claim for waiver (i.e., balancing of faults).  
The rest of the elements favor the government's right to 
recovery of the overpayment in the amount of $222,318.  While 
this list of elements is not all inclusive, a review of the 
record does not reflect any other basis upon which the waiver 
claim could be granted.
 

ORDER

There is a valid debt resulting from the overpayment of SMC 
in the amount of $222,318, and the claim for waiver of 
recovery of this overpayment is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


